 CONSTRUCTION AND GENERAL LABORERS UNION127AppendixNOTICE TO ALL MEMBERS OF THE CONSTRUCTION AND GENERAL LABORERS UNION,LOCAL 320,AFFILIATED WITH INTERNATIONAL HOD CARRIERS',BUILDING ANDCOMMON LABORERS'UNION OF AMERICA, AFL,Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT attempt to cause or cause YONKER & PETTIJOHN,or its agents,successors,or assigns, to discharge or otherwise discriminate against any ofits employees because they are not members in good standing of CONSTRUC=TION AND GENERAL LABORERS UNION, LOCAL 320,AFFILIATED WITH INTERNA-TIONAL HOD CARRIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA,AFL, except in accordance with Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of YONKER&PETTIJOHNor itsagents, successors,or assigns in the exercise of their right to self-organiza-tion, to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own free choice and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any or all such activities except to theextent that such right may be affected by an agreement authorized by Section8 (a) (3) of the Act.WE WILL make James Fellows and Edward F. Wilson whole for any lossof pay which they may have suffered because of the unfair labor practiceswhich caused the termination of their employment.CONSTRUCTION AND GENERAL LABORERS"UNION, LOCAL 320,AFFILIATED WITHINTERNATIONAL HOD C A R R I E RS,BUILDING AND COMMON LABORERSUNION OF AMERICA, AFL,Labor Organization.Dated -------------------- By -----------------------------------------(Representative)(Title)R. L. SLATERBy ------------------------------------------(Agent or Representative)(Title)This notice must remain posted for 60 days after its date, and must not be al-tered,defaced,or covered by any other material.STANDARD&POOR'SCORPORATIONandNEWSPAPER GUILD OF NEW YORK,LOCAL3,AMERICAN NEWSPAPER GUILD,CIO.Case No.f-RC-f3751.September11, 1951Order Amending Decision and OrderOn July 17, 1951, the Board issued a Decision and Order 1 in theabove-entitled matter, dismissing the petition upon the ground thatthe Petitioner had failed to make a showing of interest adequate to195 NLRB 248.96 NLRB No. 20. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDjustify holding an election.On July, 24, 1951, the Petitioner filed apetition for redetermination of the aforesaid Decision, alleging thatit had made a showing adequate to satisfy the Board's administrativerequirements.Thereafter, the Intervenor filed a reply affidavit inopposition.The Regional Director having submitted a corrected re-port of the evidence of representation submitted by the Petitioner in-connection with the filing of its petition, the Board now finds that the.said showing was and is adequate.Accordingly,IT Is HEREBY ORDERED that the petition for redetermination be, andit hereby is, granted.ITISFURTHER ORDERED that the Decision and Order be amended asfollows :(1)By striking the title "Decision and Order" and substituting"Decision and Direction of Elections."(2) By striking the first sentence of the paragraph numbered 3 onpage 248 and substituting the following paragraph :3.A question affecting commerce exists concerning the- rep-resentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.And by inserting the number 4 before the paragraph beginning "ThePetitioner."(3)By striking that part of the Decision and Order which followsthe third full paragraph on page 249 and substituting the following :We shall direct that separate elections be conducted amongthe following groups of employees at the Employer's New YorkCity and Orange, Connecticut, offices, excluding from each groupall supervisors as defined in the Act :1.All editorial, mailing and distribution, library, central files,Raiteri statistical employees, and breakdown employees.2.All remaining employees.We shall, however, make no final unit determination pendingthe outcome of the election. If a majority in each voting groupvote for the Petitioner, they will be taken to have indicated theirdesire to constitute a single bargaining unit.[Text of Direction of Elections omitted from publication in thisvolume.]ITISFURTHER ORDERED that the Decision and Order, as printed,is hereby amended.MEMBERS MURDOCK and STYLES took no part in the consideration ofthe above Order Amending Decision and Order.